                           Case 2:21-cr-00072-JTR Document 7 Filed 08/19/21 Page 1 of 4
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet I




              UNITED STATES OF AMERICA
                                   v.

                         Tony Warren                                              Case Number: 2:21-CR-72-JTR

                                                                                  USM Number: 30877-009

                                                                                   Chris Tarver
                                                                                  Defendant's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)            1 of the Misdemeanor Information, a Class A misdemeanor
D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended
18 U.S.C. § 1791(a)(2)            Possession of Prohibited Object in Prison - Cell Phone                    2/25/2021                       1




       The defendant is sentenced as provided in pages 2 through          __4__          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)                                                         Dare dismissed on the motion of the United States.
               - - - - - - - - - - - - Dis
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenoant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                         8/18/2021
                                                                         Date oflmposition of Judgment




                                                                         Sig,arureof~~                         ~
                                                                                     J. Thomas Ray, U.S. Magistrate Judge
                                                                         Name and Title of Judge


                                                                                                    August \ C\ , 2021
                                                                         Date
                           Case 2:21-cr-00072-JTR Document 7 Filed 08/19/21 Page 2 of 4
AO 2458 (Rev. 09/19) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                  Judgment- Page   _2~-   of   4
 DEFENDANT: Tony Warren
 CASE NUMBER: 2:21-CR-72-JTR

                                                          IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
                 three (3) months to run consecutive to the sentence being served. Upon completion,
                 there will not be a period of supervised release.


      D The court makes the following recommendations to the Bureau of Prisons:




      [l! The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
           D at                                  D a.m.      D p.m.      on
                    ---------
           D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           D before 2 p.m. on
           D as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.


                                                                RETURN
 I have executed this judgment as follows:




           Defendant delivered on                                                       to

at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                UNITED STATES MARSHAL



                                                                         By----------------------
                                                                                             DEPUTY UNITED STATES MARSHAL
                           Case 2:21-cr-00072-JTR Document 7 Filed 08/19/21 Page 3 of 4
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                              Judgment -   Page       3      of      4
DEFENDANT: Tony Warren
CASE NUMBER: 2:21-CR-72-JTR
                                                CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment               Restitution                  Fine                      AV AA Assessment*              JVT A Assessment**
 TOTALS           $    25.00                $   0.00                     $   0.00                  $   0.00                       s   0.00


 D    The determination ofrestitution is deferred until
                                                        -----
                                                              . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the prioricy orper or perc~ntage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the Umted States 1s paid.

 Name of Payee                                                   Total Loss***                     Restitution Ordered            Priority or Percentage




 TOTALS                               $
                                          - - - - - - - -0.00
                                                          --                        $           0.00
                                                                                        ----------
 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D    the interest requirement is waived for the           D   fine      O    restitution.

       O    the interest requirement for the        O     fine       O   restitution is modified as follows:

 * Amy, VickyVand Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for ictirns of Trafficking Act of 2015, Pub. L. No. 114-22.
 *** Findings for the total amount oflosses are required under Chapters 109A, 110, 1 lOA, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
                            Case 2:21-cr-00072-JTR Document 7 Filed 08/19/21 Page 4 of 4
AO 2458 (Rev. 09/19)    Judgment in a Criminal Case
                        Sheet 6 - Schedule of Payments

                                                                                                            Judgment -   Page   -~4-   of    4
 DEFENDANT: Tony Warren
 CASE NUMBER: 2:21-CR-72-JTR

                                                             SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     It'.!                         25.00
               Lump sum payment of$ --=~'-=----- due immediately, balance due

               •    not later than                                     , or
               D    in accordance with D C,              D    D,   D    E,or    D Fbelow; or

 B     D       Payment to begin immediately (may be combined with              DC,    D D, or     D F below); or

 C     D       Payment in equal      _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                             (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D       Payment in equal      _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                             (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
               term of supervision; or

 E     D       Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
               imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F    •        Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D    Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                  Joint and Several                 Corresponding Payee,
      (including defendant number)                             Total Amount                  Amount                           if appropriate




 D    The defendant shall pay the cost of prosecution.

 D    The defendant shall pay the following court cost(s):

 D    The defendant shall forfeit the defendant's interest in the following property to the United States:




Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
(SJ fine principal, (6) fine interest, (7) community restitution, (8) NTA assessment, (9) penalties, and (10) costs, mcluding cost of
prosecution and court costs.
